t c memo united_states tax_court barry l moore petitioner v commissioner of internal revenue respondent docket no 11675-o0ol filed date eb kenneth wall for petitioner taylor cortright for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion for partial summary_judgment as supplemented filed pursuant to rule respondent contends tt all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended - that petitioner received notices of deficiency for each of the taxable years and through and therefore that petitioner is precluded by statute from contesting his liability for the underlying taxes for those years in this collection review proceeding summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 rule states that either party may move with or without supporting affidavits for a summary adjudication in the moving party’s favor on all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there 1s no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and bo 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 rule d which addresses the adverse party’s response to a motion for summary_judgment states in pertinent part when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party's pleading but such party's response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a - genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party 87_tc_1213 the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the adverse_party 85_tc_812 79_tc_340 as explained in detail below we shall grant respondent's motion it background a notices of deficiency and on date respondent mailed to petitioner a notice_of_deficiency determining a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax under sec_6651 and sec_6653 a and b respondent mailed the notice to petitioner pincite1 n central exp dallas texas the n central address by letter dated date petitioner wrote to respondent acknowledging receipt of the above-described notice_of_deficiency and citing the uniform commercial code ucc for the proposition that the notice_of_deficiency a presentment on your behalf is dishonored petitioner failed to file a petition with this court challenging the notice_of_deficiency for q4e- on date respondent mailed to petitioner a notice_of_deficiency determining a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax under sec_6651 and a respondent mailed the notice to petitioner at the n central address by letter dated date petitioner wrote to respondent acknowledging receipt of the above-described notice_of_deficiency and again citing the ucc for the proposition that the notice_of_deficiency dated date a presentment on your behalf is dishonored petitioner failed to file a petition with the court challenging the notice_of_deficiency for through on date respondent issued to petitioner at the n central address a so-called 30-day_letter with respect to petitioner’s tax_liabilities for through by letter dated date john b kotmair jr mr kotmair of westminster maryland wrote to respondent challenging petitioner’s tax_liability for the taxable years through mr kotmair’s letter listed petitioner’s address as richardson heights village richardson texas the richardson heights address mr kotmair’s letter included as an attachment a copy of the above-described 30-day_letter dated the gist of mr kotmair’s letter was that respondent lacked authority to examine the taxable years through because petitioner did not file income_tax returns for those years - - date mr kotmair’s letter also included as an attachment a document entitled privacy_act release form and power_of_attorney executed by petitioner under oath before a notary public on date by which petitioner granted mr kotmair the authority to represent inquire of and procure from the internal_revenue_service any and all of the records pertaining to income taxes that agency alleges i owe this latter document listed petitioner’s address as the n central address by letter dated date mr kotmair wrote to respondent again challenging petitioner’s tax_liabilities for through and referring to matters discussed at an appeals_office conference conducted on date concerning those liabilities this letter listed petitioner’s address as the richardson heights address mr kotmair’s letter included as an attachment a copy of the above-described 30-day_letter dated date mr kotmair’s letter also included as an attachment a second document entitled privacy_act release form the above-described privacy_act release form and power_of_attorney identified john b kotmair jr as a fiduciary for save-a-patriot fellowship and stated that petitioner was a member of the group save-a-patriot fellowship has been identified as an organization that is opposed to the federal_income_tax see 962_fsupp_695 d md the gist of mr kotmair’s letter was that petitioner a citizen of texas living and working within its boundaries is not subject_to the federal_income_tax - - and power_of_attorney executed by petitioner under oath before a notary public on date this latter document listed petitioner’s address as the richardson heights address on date respondent mailed to petitioner a notice_of_deficiency determining deficiencies in petitioner’s federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and additions to tax under sec_6651 and sec_6654 for each of those years respondent provided the court with u s postal service form_3877 certified mail list showing that respondent mailed the foregoing notice to petitioner at the following three addresses the n central address the richardson heights address and dalrich village richardson texas the dalrich village address a copy of the notice was also mailed to mr kotmair respondent has no record that the notice_of_deficiency for through was returned to respondent by the u s postal service undelivered petitioner failed to file a petition with the court challenging the notice_of_deficiency for through respondent erroneously stated in the supplement filed date to his pending motion that the notice_of_deficiency for through was mailed to petitioner on date we rely on the postmark on u s postal service form_3877 as proof that the notice was mailed on date see 89_tc_321 we note further that the notice itself is dated date - and through on date respondent mailed to petitioner a notice_of_deficiency determining deficiencies in petitioner’s federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and additions to tax under sec_6651l a and a for and on date respondent also mailed to petitioner a notice_of_deficiency determining a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure and additions to tax under sec_6651 and a both of the foregoing notices of deficiency were mailed to petitioner at the dalrich village address on date respondent mailed to mr kotmair a copy of the two above-described notices of deficiency issued to petitioner by letter dated date mr kotmair wrote to respondent acknowledging that petitioner had received the notices of deficiency for and through mr kotmair’s letter listed petitioner’s address as the dalrich village address mr kotmair’s letter included as an attachment a third document entitled privacy_act release form and power_of_attorney executed by petitioner under oath before a notary public on date this document listed petitioner’s address as the dalrich village address petitioner failed to --- - file a petition with the court challenging the notices of deficiency for and through b collection procedures on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing requesting that petitioner pay his delinquent taxes for the years and through two days later on date respondent filed a notice_of_federal_tax_lien with dallas county in dallas texas listing petitioner’s tax_liabilities for the taxable years through on date respondent received from petitioner a form request for a collection_due_process_hearing challenging respondent’s levy notice for the taxable years and through on date respondent received from petitioner a second form this one challenging respondent’s lien notice for the taxable years through each of the forms listed petitioner’s address as the dalrich village address on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection actions under sec_6320 and sec_6330 stating that an administrative hearing was conducted on date and that respondent would proceed with collection as set forth in the lien the disputed collection action does not include petitioner’s tax_liability for --- - and levy notices described above on date petitioner filed with the court a petition for review of respondent's determination to proceed with collection the petition lists petitioner’s address as the dalrich village address in richardson texas the petition includes allegations that petitioner is not liable for the underlying taxes due to the expiration of the period of limitations for assessment and collection respondent filed an answer to the petition c respondent’s motion for partial summary_judgment on date respondent filed a motion for partial summary_judgment asserting that petitioner received the notices of deficiency for and through and therefore that petitioner is precluded by statute from contesting his liability for the underlying taxes for those years in this proceeding respondent’s motion which was supported by attached exhibits a through j the notices of deficiency issued to petitioner and petitioner’s and mr kotmair’s written responses thereto was duly served on petitioner’s counsel on date the court issued a notice of filing directing petitioner to file an objection if any to respondent’s motion by date on date petitioner filed an objection to respondent's motion citing rule e and stating that petitioner was unable to admit or deny the allegations in -- - respondent’s motion because respondent did not provide petitioner’s counsel with any of the pertinent documents in advance of filing the motion by order dated date the court notified the parties that respondent’s motion would be called for hearing at the court’s motions session to be held in washington d c on date counsel for both parties appeared at the aforementioned motions session and offered argument with respect to respondent's motion during the hearing the court questioned petitioner’s counsel whether petitioner denied that he actually received the notices of deficiency in guestion or that he authored the letters to respondent dated date and date the responses by petitioner’s counsel to the court’s queries were evasive and coy consequently the court suggested that counsel obtain an affidavit from petitioner addressing the court’s queries at the conclusion of the hearing the court orally directed the parties to file written supplements the parties complied with the court’s order petitioner’s written supplement includes assertions that respondent failed to establish that petitioner actually received the notices of deficiency and that respondent erred in mailing notices to the dalrich village address which petitioner asserts was an address for a mail boxes etc business instead of to petitioner’s residential address which petitioner failed to - specifically identify petitioner failed to provide the court with an affidavit denying the pertinent allegations set forth in respondent’s motion see rule e ii discussion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the unpaid tax shall be a lien in favor of the united_states upon all property and rights to property belonging to such person sec_6322 provides that the lien imposed under sec_6321 generally arises at the time of assessment however sec_6323 provides that the lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public official sec_6320 provides that the secretary shall provide the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 including notice of the administrative appeals available to the person sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the person sec_6331 provides that the secretary is obliged to provide the person with notice before proceeding with collection by levy on the person's property including notice of the available administrative appeals in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters these provisions generally provide that the commissioner cannot proceed with the collection_of_taxes by way of a lien or levy on a person's property until the person has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination in either the tax_court or a federal district_court in 114_tc_176 we explained that sec_6330 provides for an appeals_office hearing to address collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that neither the existence nor the amount of the underlying tax_liability can be contested at an appeals_office hearing unless the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability the taxpayer in goza had received a notice_of_deficiency yet failed to file a petition for redetermination with the court when the taxpayer subsegquently attempted to use the court's collection review procedure as a forum to assert frivolous and groundless constitutional arguments against the federal_income_tax the court dismissed the petition for failure to state a claim upon which relief can be granted based upon our review of the record in this case we hold that there is no dispute as to a material fact and that respondent is entitled to partial summary_judgment as a matter of law the record shows that petitioner wrote to respondent on date and date and acknowledged receiving the notices of deficiency for and respectively petitioner failed to affirmatively deny that he authored these letters see 114_tc_604 the record also shows that respondent mailed duplicate original notices of deficiency for through by certified mail to petitioner’s last_known_address including the n central address the richardson heights address and the dalrich village address ’ although petitioner did not write to respondent and acknowledge receipt of the notice_of_deficiency for through respondent has no record that such notice was ever returned ’ in addition a copy of the notice_of_deficiency was mailed to mr kotmair -- to respondent undelivered in addition petitioner failed to affirmatively deny that he actually received the notice_of_deficiency for through the record also shows that mr kotmair wrote to respondent and confirmed that petitioner actually received the notices of deficiency for and through these notices were mailed to petitioner at the dalrich village address the same address used by petitioner when he filed the petition in this case petitioner failed to affirmatively deny that he actually received the notices of deficiency for and through petitioner failed to properly respond to respondent’s motion for partial summary_judgment in short petitioner failed to allege specific facts showing that there is a genuine issue for trial regarding his receipt of the disputed notices of deficiency rule d in the absence of any allegation denying receipt of the notices of deficiency for and through the record establishes that petitioner actually received each of those notices therefore consistent with sec_6330 b petitioner is barred from contesting the existence or amount of his tax_liabilities for and the record also shows that by letters dated date and date mr kotmair wrote to respondent acknowledging the 30-day_letter for through and challenging petitioner’s tax_liabilities for those years on the ground that petitioner is not a taxpayer who is subject_to the federal_income_tax -- - through in this collection review proceeding see goza v commissioner supra in particular petitioner's claim that the period of limitations for assessment and collection has expired for the years in question represents an impermissible challenge to the existence of the underlying tax_liability petitioner’s claim constitutes an affirmative defense that should have been raised in a petition for redetermination filed pursuant to sec_6213 a see rule 40_tc_1061 consistent with sec_6330 we hold that petitioner may not raise such claim in this proceeding to reflect the foregoing an appropriate order will be issued granting respondent’s motion for partial summary_judgment as supplemented
